Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 222, 224-235, and 237-239 are pending as of the response and amendments filed on 5/11/22. Claims 1-221, 223, and 236 have been canceled. 
The rejection of claims 223 and 225-227 under 35 USC 112(b) is withdrawn in view of the amendments.
The 103 rejection over Zhu, WO 2013052431 is withdrawn in view of the amendments to the claims, and the examiner’s amendment, shown below.
The 103 rejection over Coughlin, WO 2009117581, as evidenced by McKelvey, US 20090264476 is withdrawn in view of the amendments to the claims, and the examiner’s amendment, shown below.
The 103 rejection of claim 30 over Zhu in view of Ando, US 4550026 is withdrawn in view of the amendments.
The 103 rejection of claim 30 over Coughlin, as evidenced by McKelvey, in view of Ando is withdrawn in view of the amendments.
The 103 rejection of claim 239 over Yehuda, US 20040170742 is withdrawn in view of Applicant’s arguments.
Claims 222, 224-235, and 237-239, as amended by examiner’s amendment, are allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on 7/26/22.
Please amend the claims accordingly:
To claim 229, line 9, after “plurality of carboxylate salts”, insert “thereof”.
To claim 238, line 7, after “plurality of carboxylate salts”, insert “thereof”.
Renumber claim 222 as claim 240.
Renumber claim 224 as claim 241.
Renumber claim 225 as claim 242.
Renumber claim 226 as claim 243.
Renumber claim 227 as claim 244.
Renumber claim 228 as claim 245.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods are novel and non-obvious over the prior art. Smith, US 20040143133, of previous record, represents the most relevant prior art. Smith teaches compositions for reducing the microbial populations of hard surfaces, equipment, and food which comprises applying to a surface of equipment or a food product a composition comprising a percarboxylic acid, an oxidizing agent which is taught to preferably comprise hydrogen peroxide, an amine oxide surfactant, and carboxylic acids such as propionic, lactic, or citric acid. However, Smith doesn’t expressly teach the combination of propionic, lactic, and citric acids, or salts thereof, in combination with H2O2, and Applicant has provided evidence that the combination of propionic, lactic, and citric acids (total concentration 350 ppm) in the composition has a significant inhibitory effect on reducing fruit decomposition compared to a combination of H2O2 and propionic, lactic, or citric acids alone at concentrations of 350 ppm each (see 1.132 declaration filed on 1/19/22). This result is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 222 (renumbered as 240), 224-228 (renumbered as claims 241-245), 229-235, and 237-239, as amended by examiner’s amendment, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627